Memorandum.
The order of the Appellate Term .should be affirmed. The verified accusatory instrument, based entirely on nonhearsay, stated precisely the date, time, and place of the act charged, described the act as “ dense smoke from incinerator stack ’ ’, and specified the statutory provision allegedly violated. Thus, the instrument was sufficiently particular to meet the standard required of an information (cf. People v. Love, 306 N. Y. 18, 23-25). Whether the air pollution misdemeanor could have been charged by a “ complaint ” without the exactness of an information need not be determined.
Chief Judge Fuld and Judges Burke, Breitel, Jasen, Gabrielli, Jones and Waohtler concur.
Order affirmed in memorandum.